Case 1:19-cv-02462-JMS-DLP Document 164 Filed 08/10/21 Page 1 of 1 PageID #: 1851




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

   JOHN M. KLUGE,

                      Plaintiff,                     Case No. 1:19-cv-2462-JMS-DLP
         vs.

   BROWNSBURG COMMUNITY SCHOOL                               NOTICE OF APPEAL
   CORPORATION,

                      Defendant.



        PLEASE TAKE NOTICE that Plaintiff John M. Kluge, hereby appeals to the

  United States Court of Appeals for the Seventh Circuit from the Order (Doc. 159)

  and Judgment (Doc. 160) granting Defendant’s Motion for Summary Judgment and

  denying Plaintiff’s Motion for Partial Summary Judgment, entered in this action on

  July 12, 2021.

        Respectfully submitted this 10th day of August, 2021.

                                         s/ Michael J. Cork
   Kevin E. Green                         Michael J. Cork
   456 N. Meridian Street #1517           5754 N. Delaware St.
   Indianapolis, IN 46204                 Indianapolis, IN 46220-2528
   (317) 437-5002                         (317) 517-4217
   keglegal@aol.com                       cork0@icloud.com

   Roscoe Stovall, Jr.
   456 N. Meridian Street #507
   Indianapolis, IN 46204
   (317) 831-3999
   rosstovall@gmail.com

                                   Attorneys for Plaintiff
